Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the cantilevered snap element engages with the inner edges of the central opening when the fastener pin is completely inserted into the fastener body. Applicant’s 
For purposes of examination, this limitation will be interpreted to mean the cantilevered spring element engages with the inner edges of the central opening when the fastener pin is completely inserted into the fastener body.
	Claims 2-10 are rejected for depending from claim 1.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPub No. 2011/0170982 (“Watanabe”).
Regarding claim 14, Watanabe discloses a rivet-type fastener (fig. 1, abstract) having a fastener body (3), the fastener body comprising: a collared portion (35) with a central axis, the collared portion including a central opening centered about the central axis (fig. 2a); a plurality of elongated portions (33, para. [0029]) extending orthogonally from the collared portion (fig. 2a), wherein the plurality of elongated portions are radially positioned about the central axis and edges of the central opening (fig. 2a); a rounded portion formed at a point where the collared portion and the plurality of elongated portions join (fig. 2a).
Claim 14 also recites a protrusion extending in a downward direction with respect to the collared portion. The collared portion of Watanabe is interpreted as the radially inner portion of the collar prior to the thinned section that leads to the thicker radially outer section (fig. 2a). As 

    PNG
    media_image1.png
    625
    641
    media_image1.png
    Greyscale

Claim 14 lastly recites the protrusion extending to a plane that is parallel with respect to the collared portion and intersects at a lower edge of the rounded portion. As illustrated in annotated fig. 2a, above, the protrusion also extends to the plane of the upper radially extending surface of the collar, wherein the plane is parallel to the upper radially extending 

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,927,287 (“Ohkawa”) in view of USPGPub No. 2007/0172327 (“Hansen”).
Regarding claim 1, Ohkawa discloses a rivet-type fastener (fig. 1, Title) comprising: a fastener pin (7) having: a planar head portion (fig. 1); a shaft (8, 9 & 10) longitudinally extending along an axis from the planar head portion (fig. 1); and a cantilevered snap element (11) provided at a distal end of the shaft (fig. 1), wherein a portion of the cantilevered snap element is flexibly moveable with respect to the axis of the shaft (figs. 4 & 5, col. 5 lines 15-28).
Ohkawa further discloses a fastener body (1) having: a collared portion (2) with a central axis, the collared portion including a central opening (4) centered about the central axis (fig. 1), wherein a cross-sectional diameter of the central opening is less than a cross-sectional diameter of the cantilevered snap element (figs. 2 & 3, col. 5 lines 15-28); and a plurality of elongated portions (3) extending orthogonally from the collared portion (figs. 1-3, col. 4 lines 13-24), wherein the plurality of elongated portions are radially positioned about the central axis and edges of the central opening (figs. 1-3, col. 4 lines 13-24), wherein the fastener body receives the fastener pin through the central opening (figs. 2 & 3, col. 5 lines 8-15), and wherein the fastener body causes the cantilevered snap element to flexibly deform from an original configuration and move towards the axis of the shaft as the cantilevered snap element passes through the central opening (col. 5 lines 15-28).
Ohkawa fails to explicitly teach the shaft including a cantilevered spring element, wherein the cantilevered [spring] element engages with inner edges of the central opening when the fastener pin is completely inserted into the fastener body. However, this would have been obvious in view of Hansen.
Similarly to Ohkawa, Hansen is also directed to a fastener comprising a pin and body, wherein the pin and body are connected by a snap mechanism located at a distal end of the pin and body (figs. 6 & 7, paras. [0035] & [0036]). Hansen further teaches that between the snap surfaces of the body and pin, and, head of the pin is a spring element 38 that can be cantilevered (fig. 6, para. [0027]). The spring elements 38 assist in the downward movement of the pin with respect to the body and exert force against the edges and surface of the central opening of the body in the installed position to provide a more robust connection that provides an adaptable, self-correcting connection (paras. [0036]-[0040]). 
	In this case, both Ohkawa and Hansen are directed to a fastener comprising a pin and body wherein a snap assembly is formed between elements of the pin and body. Hansen further teaches such a pin to comprise a spring element between the snap element and the planar head to assist in the downward movement of the pin with respect to the body and exert force against the walls of the body in the installed position to provide a more robust connection that provides an adaptable, self-correcting connection. Since the spring element is between the snap element and head of the pin, there would be a reasonable expectation of success of providing a spring element on the pin of Ohkawa that engages the proximal end of the body after insertion of the pin into the body. Thus, it would be obvious to modify Ohkawa to have a 
Regarding claim 2, Ohkawa further discloses the original configuration of the cantilevered snap element is regained after the cantilevered snap element has completely passed through the central opening (fig. 3, col. 5 lines 23-28).
Regarding claim 3, Ohkawa further discloses the fastener pin is further moveable through the central opening after the cantilevered snap element has completely passed through the central opening (figs. 3-6, col. 5 lines 15-28, col. 6 lines 14-46). 
Regarding claim 5, Ohkawa et al. further teach the cantilevered spring element is located between the planar head portion and the cantilevered snap element, wherein the spring element secures the fastener pin when fully inserted into the fastener body (Hansen, fig. 6, para. [0027]). 
Regarding claim 6, Ohkawa et al. further teach the cantilevered spring element comprises a profiled edge that engages with the inner edges of the central opening when the fastener pin is completely inserted into the fastener body (fig. 7 of Hansen).
Regarding claim 8, Ohkawa further discloses the planar head portion of the fastener pin comprises a pair of protrusions located at positions along a perimeter of the planar head portion. As illustrated in figs. 1-3, elements 13 extend from the planar head portion 7 at different perimeter positions.
Claim 11 recites an assembly comprising: an article, wherein the article includes an opening; and the fastener including all the structure recited in claim 1, wherein the fastener body is fitted into the opening of the article. As detailed in the rejection to claim 1 above, Ohkawa discloses all the structure recited in claim 1. Ohkawa further discloses an article (A), wherein the article includes an opening (fig. 3,, col. 5 lines 46-48); wherein the fastener body is fitted into the opening of the article (fig. 3, col. 5 lines 46-48).
Claim 11 further recites the spring element is configured to lock the fastener pin within the fastener body. Since Applicant’s disclosure teaches that the spring element is configured to 
Regarding claim 12, Ohkawa further discloses the original configuration of the cantilevered snap element is regained after the cantilevered snap element has completely passed through the central opening (fig. 3, col. 5 lines 23-28).
Regarding claim 13, Ohkawa further discloses the fastener pin is further moveable through the central opening after the cantilevered snap element has completely passed through the central opening (figs. 3-6, col. 5 lines 15-28, col. 6 lines 14-46).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ohkawa et al. as applied to claim 1 above, and further in view of USPGPub No. 2014/0047679 (“the ‘679 reference”)..
Regarding claim 4, Ohkawa fails to explicitly teach the cantilevered snap element has a tapered profile, the cantilevered snap element being narrower at the distal end of the shaft and broader along a length of the shaft. However, this would have been obvious in view of the ‘679 reference.
The ‘679 reference is directed to a pin to secure components together (fig. 1, abstract). The shaft comprises snap elements 32 extending in an angled direction away from a distal end the shaft and can flex towards the shaft (fig. 1, para. [0027]). The snap elements are compressed when being inserted into an opening and spring back outwardly (figs. 10 & 11, para. [0041]). As illustrated in figs. 1 & 2, the snap elements 32 are tapered such that a distal end of the snap elements are narrower than a proximal more proximal portion.
In this case, both Ohkawa and the ‘679 reference teach a fastener comprises snap elements extending away from a distal end of the pin at an angle and are configured to be compressed when inserted into an opening and configured spring back outwardly. The ‘679 reference teaches that the snap elements can have a tapered shape such that a distal end of the snap elements are narrower than a more proximal portion. Since the snap elements of Ohkawa and the ‘679 reference operate similarly, it would be predictable, and thus obvious, to .
Claims 1, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2013/0280005 (“Lepper”) in view of Ohkawa.
Regarding claim 1, Lepper discloses a rivet-type fastener (Title) comprising: a fastener pin (14) having: a planar head portion (element 90 of fig. 1); a shaft (element 92 of fig. 1, para. [0023]) longitudinally extending along an axis from the planar head portion (fig. 1); a fastener body (12) having: a collared portion (20) with a central axis, the collared portion including a central opening (40) centered about the central axis (figs. 1 & 2); and a plurality of elongated portions (22, 24, 26 & 28) extending orthogonally from the collared portion (figs. 1-3, para. [0018]), wherein the plurality of elongated portions are radially positioned about the central axis and edges of the central opening (figs. 1-4, para. [0018]), wherein the fastener body receives the fastener pin through the central opening (figs. 1-2, para. [0023]).
Lepper fails to explicitly teach a cantilevered snap element provided at a distal end of the shaft, wherein a portion of the cantilevered snap element is flexibly moveable with respect to the axis of the shaft; wherein a cross-sectional diameter of the central opening is less than a cross-sectional diameter of the cantilevered snap element; and wherein the fastener body causes the cantilevered snap element to flexibly deform from an original configuration and move towards the axis of the shaft as the cantilevered snap element passes through the central opening. However, this would have been obvious in view of Ohkawa.
Ohkawa is also directed to a fastener wherein a pin is inserted into a central opening of a body having a plurality of elongated portions. Ohkawa teaches that the pin and body are coupled together by snap elements at a distal end of the pin that are forced inward when passing through the central opening and restore to their initial state after passing through the central opening thereby coupling the pin and body (figs. 1-3, col. 5 lines 15-28).
In this case, both Lepper and Ohkawa are directed to a fastener wherein a pin is inserted into a central opening of a body having a plurality of elongated portions. Lepper is silent as to how the shaft of the pin engages the body when being inserted therein. As discussed above, Ohkawa teaches a known way to couple a pin and body together. Since the body portions of 
Claim 1 also recites the shaft including a cantilevered spring element (element 98 of fig. 2, para. [0023]), wherein the cantilevered [spring] element engages with inner edges of the central opening when the fastener pin is completely inserted into the fastener body. While Lepper does not explicitly state or illustrate specifically how the spring element 98 engages with the body, one of skill in the art would reasonably infer that the L-shaped upper surface of the spring element contacts the lower edge of the central opening when the pin is in the installation position. Lepper teaches that the element 98 secures the position of fastener pin 14 within fastener body 12 (para. [0023]). Given this teaching along with the structure illustrated in figure 2, one of skill in the art would reasonably infer that the spring element secures the pin with respect to the body via the L-shaped contour of the spring 98 engaging with the lower edge of the central opening.
Regarding claim 7, Lepper further teaches the plurality of elongated portions of the fastener body further comprise a ribbed protrusion (42, 44, 46 & 48) that restricts motion of the fastener body with respect to a body of a vehicle (figs. 1-5, para. [0019]).
Regarding claim 9, Lepper further teaches upper surfaces of the collared portion comprise a pair of raised projections (elements 78 & 80 of figs. 1-2).
Regarding claim 10, Lepper further teaches access channels are defined between edges of the planar head portion and the pair of raised projections when the fastener pin is fully inserted into the fastener body (figs. 3 & 4, wherein portions of the channel 70 define open channels, i.e. can be accessed, between the planar head 70 and walls 78 & 80).
In the alternative, claims 1, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lepper in view of Ohkawa and Hansen.
Regarding claim 1, as detailed above, Lepper in view of Ohkawa teach all the limitations of claim 1. Assuming arguendo that Lepper fails to teach the spring element engaging with the inner edge of the central opening, this limitation would have been obvious in view of Hansen.
Similarly to Lepper, Hansen is also directed to a fastener comprising a pin and body, wherein the pin and body are connected by a snap mechanism located at a distal end of the pin and body (figs. 6 & 7, paras. [0035] & [0036]). Hansen further teaches that between the snap surfaces of the body and pin, and, head of the pin is a spring element 38 that can be cantilevered and helps secure the pin and the body (fig. 6, paras. [0027] & [0035]-[0040]). The spring elements 38 help secure the pin and body by contacting the inner edge of the central opening in the installation position (fig. 7, paras. [0036]-[0040]). 
In this case, both Lepper et al. and Hansen are directed to a fastener comprising a pin and body wherein a snap assembly is formed between elements of the pin and body, and the pin comprises a cantilevered spring element to help secure the pin and body. Hansen further teaches that such a spring element can help connect the pin and body by contacting the inner edge of the central opening when in the installation position. Since the top of the spring element of Lepper is positioned about where the inner edge of the central opening is when the pin and body are in the installation position, there would be a reasonable expectation of success of modifying the spring element of Lepper such that it contacts the inner edge of the central opening in the installation position. Thus, it would be obvious to modify the spring element of Lepper such that it contacts the inner edge of the central opening in the installation position.
Claims 7 and 9-10 are rejected for the same reasons as detailed in the above rejection over Lepper in view of Ohkawa.

Response to Arguments
Applicant's arguments filed December 8, 2021 (“the remarks”) have been fully considered.  Each of applicant’s remarks is set forth, followed by examiner’s response.
On page 6-8 of the remarks, Applicant argues that Ohkawa fails to teach amended claims 1 and 11. The examiner agrees and has withdrawn the 102 rejections over Ohkawa.
On page 8 of the remarks, Applicant argues that Hansen fails to teach the spring element configured to lock the pin within the body because the spring element can be compressed in order to remove the pin from the body. 
The examiner first notes that Applicant’s disclosure also teaches the spring element to be compressed in order to remove the pin from the body (para. [0041] of Applicant’s originally filed specification). Thus, the broadest reasonable interpretation of “lock” is not a permanent lock, but  includes temporarily locking/securing. Hansen teaches the spring element to exert an outward force that urges the pin downward with respect to the body, i.e. prevents the pin from being removed from the body. Thus, the spring element helps in locking the pin and body until it is desired to remove the pin from the body.
On pages 9-12 of the remarks, Applicant argues that Tanaka fails to teach the added limitation of claim 14. The examiner agrees and has withdrawn the 102 rejection over Tanaka.
On pages 12-14 of the remarks, Applicant argues that Watanabe fails to disclose the limitations of claim 14 of the protrusion extending downward from the collared portion, and, the protrusion extending to a plane that is parallel to a lower edge of the rounded portion.
The interpretation of the protrusion of Watanabe used by Applicant in the arguments is different than the interpretation used in the rejection. When interpreting the protrusion as comprising the portion illustrated in annotated fig. 2a provided in the rejection to claim 14 above, when the fastener of Watanabe is rotated 90 or 180 degrees with respect to the orientation of fig. 2a, the protrusion both extends downward with respect to the collar and extends to a plane that intersects the lower edge of the rounded portion.
On pages 14-16 of the remarks, Applicant argues that Lepper does not teach the spring element of amended claim 1, and argues that it is not obvious to modify Ohkawa in view of Hansen because Hansen teaches that the spring element may not be cantilevered. 
With respect to Lepper, given the teachings of the spring element (e.g. to secure the pin and the body) in combination with the structure illustrated in figure 2, one of skill in the art would reasonably infer that the spring element engages the edge of the central opening. This is because the shape of the top of the spring element, along with the position of the top of the spring element, is such that it seems configured to engage the lower edge of the central 
With respect to Hansen, Hansen also teaches that the spring element may not be connected to beams 40, i.e. can be cantilevered. Thus, it would be predictable and obvious to modify Ohkawa to comprise a cantilevered spring element.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”